Citation Nr: 1329495	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability other than posttraumatic stress 
disorder (PTSD), to include bipolar disorder, including as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to August 
1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied, in pertinent part, 
the Veteran's claim of service connection for an acquired 
psychiatric disability other than posttraumatic stress 
disorder (PTSD), to include bipolar disorder, including as 
due to herbicide exposure (which was characterized as 
bipolar disorder with insomnia).  An RO hearing was held on 
this claim in March 2011 and a copy of the hearing 
transcript has been added to the record.  Having reviewed 
the evidence of record, the Board finds that the issue on 
appeal is characterized more appropriately as stated on the 
title page of this decision.

In November 2012 and in May 2013, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  A review of the 
claims file shows that there has been substantial compliance 
with the Board's remand directives.  In its November 2012 
remand, the Board noted that, under the Court's decision in 
Clemons, separate service connection claims for PTSD and for 
an acquired psychiatric disability other than PTSD, to 
include bipolar disorder, including as due to herbicide 
exposure (which was characterized as bipolar disorder) were 
on appeal.  See also Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that claims for service connection for PTSD 
also encompass claims for service connection for all 
psychiatric disabilities afflicting Veteran based on review 
of medical evidence).  The Board directed in its November 
2012 remand that the RO/AMC schedule the Veteran for 
appropriate examination to determine the current nature and 
etiology of his psychiatric disabilities.  This examination 
occurred in March 2013.  The Board directed in its May 2013 
remand that the RO/AMC issue a Supplemental Statement of the 
Case (SSOC) to the Veteran and his service representative on 
the currently appealed claim.  This SSOC was issued in June 
2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see 
also Dyment v. West, 13 Vet. App. 141 (1999) (holding that 
another remand is not required under Stegall where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in an April 2013 rating decision, the 
RO granted the Veteran's claim of service connection for 
PTSD, assigning a 10 percent rating effective October 10, 
2007.  This action constituted a complete grant of benefits 
with respect to the Veteran's service connection claim for 
PTSD.  See Grantham v. Brown, 114 F .3d 1156 (1997).  Thus, 
an issue with respect to service connection for PTSD is no 
longer in appellate status.

This appeal was processed using Virtual Benefits Management 
System (VBMS).  Accordingly, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he had 
active service in the Republic of Vietnam from September 
1966 to August 1969; thus, his in-service herbicide exposure 
is presumed.

2.  The record evidence shows that the Veteran does not 
experience any current disability due to an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder, which could be attributed to active service or any 
incident of service, including as due to herbicide exposure.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD, to 
include bipolar disorder, was not incurred in or aggravated 
by active service, including as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2007 and in May 2009, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was provided in 
the VCAA notice letters issued during this appeal and in 
separate correspondence dated in October 2008, July and 
August 2010, and in July 2011, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence 
does not support granting service connection for an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder, including as due to herbicide exposure.  Because 
the Veteran was fully informed of the evidence needed to 
substantiate this claim, any failure of the RO to notify the 
Veteran under the VCAA cannot be considered prejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Veteran also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a Veteran 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2007 VCAA notice letter was issued prior to the 
currently appealed rating decision issued in November 2008; 
thus, this notice was timely.  Because the Veteran's claim 
is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
timing or content of the notice provided to the Veteran and 
his service representative has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's VBMS paperless claims file; 
the Veteran has not contended otherwise.  The Veteran's 
Virtual VA claims file has been reviewed and no relevant 
evidence was located there.  The Veteran's complete Social 
Security Administration (SSA) records also have been 
obtained and associated with the claims file.

The Veteran has been provided with VA examinations which 
address the contended causal relationship between the 
claimed disability and active service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Given that the pertinent medical 
history was noted by the examiners, these examination 
reports set forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations.  Thus, the Board finds the 
examinations of record are adequate for rating purposes and 
additional examination is not necessary regarding the claim 
adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 
3.327, 4.2.

Law and Regulations

The Veteran contends that he incurred an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder, during active service.  He alternatively contends 
that his in-service herbicide exposure while on active 
service in Vietnam caused or contributed to his acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a presently existing disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) 
(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e).  An acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder, is not among the diseases listed in § 3.309 for 
which presumptive service connection is available based on 
in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) 
does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale 
employed in Combee also applies to claims based on exposure 
to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 
(1997).

If there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as 
an alternative method of establishing the second and/or 
third element of a service connection claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the 
Federal Circuit recently overruled Savage and limited the 
applicability of the theory of continuity of symptomatology 
in service connection claims to those disabilities 
explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 
also 38 C.F.R. § 3.309(a).  Because an acquired psychiatric 
disability other than PTSD, to include bipolar disorder, is 
not explicitly recognized as "chronic" in 38 C.F.R. 
§ 3.309(a), the Board finds that Savage and the theory of 
continuity of symptomatology in service connection claims is 
inapplicable to this claim.  See also 38 C.F.R. § 3.384 
(listing specific psychoses for which service connection is 
available on a presumptive basis).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show no 
complaints of or treatment for an acquired psychiatric 
disability during active service.  These records also show 
that, at his enlistment physical examination in September 
1966, clinical evaluation of the Veteran's psychiatric 
system was normal.  He denied all relevant pre-service 
medical history.  The Veteran's clinical evaluation was 
unchanged at his separation physical examination in August 
1969.  He denied all relevant in-service medical history.  

The Veteran's available service personnel records (in this 
case, his DD Form 214) show that he was awarded the Vietnam 
Campaign Medal and the Vietnam Service Medal.  The Veteran's 
DD Form 214 also shows that he served in Vietnam for 
9 months and 27 days.

The post-service evidence shows that, when he filed his 
original claim of service connection for an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder in October 2007, the Veteran contended that he 
experienced an acquired psychiatric disability as a result 
of his in-service herbicide exposure while in Vietnam.  He 
specifically contended that he experienced "severe mental 
personality traits beginning during and after my tour of 
duty in Vietnam...I have a long term pattern of violent 
outburst[s], anger to the point of destroying pe[r]sonal 
items and beating on myself.  Most of these occur during 
norm[a]l activity and are instant upon mood change or life 
not going as predicted (ok one minute and frantic or 
[belligerent] the next)."  The Veteran also contended that 
he experienced short- and long-term memory problems which 
were related to his acquired psychiatric disability other 
than PTSD.

On VA outpatient treatment in June 2008, the Veteran's 
complaints included "being depressed for [the] last 3 to 
4 years due to his decreasing physical abilities and 
inability to work and recently because his mother died."  He 
reported feeling restless at night, withdrawing into himself 
"at times," and crying over his mother's death.  He drank 
4 shots of whiskey and smoked 5 packs of cigarettes per day.  
He had been on Wellbutrin since July 2007.  Mental status 
examination of the Veteran showed he was well groomed with 
normal speech, a coherent and goal-directed thought process, 
no perceptual disturbances or delusional material, no 
suicidal or homicidal ideation, grossly intact sensorium and 
cognition, full orientation, intact remote and recent 
memory, and good insight and judgment.  The Axis I diagnosis 
was recurrent mild major depression.

In July 2008, the Veteran "reported 'feeling much better, 
more awake'" on medications.  The Veteran's wife reported 
that he was "more animated and spontaneous in his actions."  
He was sleeping 6-8 hours per night and feeling rested.  His 
appetite, energy level, and concentration all were fair.  He 
denied suicidal or homicidal ideation or delusions or 
hallucinations.  He drank "2-3 shots of whiskey daily for 
the last year but he has stopped smoking 11 days ago."  
Mental status examination of the Veteran showed full 
orientation, good eye contact, "[o]ften looked to his wife 
to respond to questions [and needed] to be prompted 
independently of [his] wife's input."  The VA clinician 
concluded that the Veteran was less depressed, "more awake 
and more animated since beginning Wellbutrin."  The 
diagnoses were recurrent mild major depressive disorder and 
bipolar disorder.

In August 2008, no relevant complaints were noted.  The 
Veteran reported that he had a good relationship with his 
mother and a poor relationship with his father while growing 
up as the first of 4 children.  He had been married to his 
second wife since 1993 and had a good marriage.  He had a 
prior marriage which had ended in divorce after 4 years.  He 
was retired.  The Veteran's spouse stated that the Veteran 
"cannot be left alone, he falls and forgets things."  The 
Veteran and his wife "have absolutely no income at this 
time."  Mental status examination of the Veteran showed full 
orientation, a depressed mood, and no suicidal or homicidal 
ideation

In a September 2008 statement, the Veteran's wife alleged 
that her husband always had a violent temper.  "He seldom 
remembers being so angry and never remembers why he got mad.  
Seldom has there been a logical explanation....He breaks 
things and screams words like he is possessed."

On VA outpatient treatment in September 2008, the Veteran's 
complaints included "daytime sedation/grogginess," 
irritability, and variable sleep with nightmares about his 
Vietnam service.  The Veteran denied "any overtly manic 
symptoms," psychosis or paranoia, or thoughts of self-harm.  
He drank "3 shots of hard liquor daily."  Mental status 
examination of the Veteran showed he was casually dressed 
with good eye contact, no abnormal movements, fluent speech 
with normal rate and tone, linear and goal-directed thought 
process, no auditory or visual hallucinations, and fair 
insight and judgment.  The assessment included bipolar 
disorder, not otherwise specified.

In November 2008, the Veteran's complaints included 
"[f]eeling depressed and anxious about his economic 
situation" because his application for Social Security 
Disability benefits had not yet been approved and memory 
problems.  He denied suicidal or homicidal ideation or 
hallucinations or delusions.  Mental status examination of 
the Veteran showed full orientation, good eye contact, and 
no abnormal psychomotor activity.  The impressions were 
bipolar disorder and mild recurrent major depressive 
disorder.

In February 2009, it was noted that the Veteran's 
"complaints are consistent w/symptoms of PTSD.  
Irritability, hyperstartle response, and continued 
nightmares and flashbacks all point to PTSD, rather than 
bipolar [disorder]."  A diagnosis of bipolar disorder, not 
otherwise specified, was noted.  The Veteran reported that 
his current medication regimen helped his mood stability.  
The Veteran's wife "states 'he is able to relax and sleep 
and is more awake during the day.'"  There was no psychosis 
or paranoia and no suicidal or homicidal ideation.  Mental 
status examination of the Veteran showed he was casually 
dressed with good eye contact, no abnormal movements, fluent 
speech with normal rate and tone, linear and goal-directed 
thought process, no auditory or visual hallucinations, and 
fair judgment and insight.  

In a May 2009 statement, the Veteran's wife asserted that 
her husband continued to have nightmares of his in-service 
experiences while in Vietnam.  "He suffers severe ups and 
downs in mood even with the medication [though] they do 
contain the physical + verbal outbursts."

On VA outpatient treatment later in May 2009, the Veteran 
reported that he was no longer stressed due to financial 
problems because his application for Social Security 
Disability benefits had been approved.  He slept 8-9 hours a 
night and awoke feeling rested.  He also was eating well and 
had good energy and concentration.  He denied experiencing 
anxiety, depression, suicidal or homicidal ideation and was 
"getting on well with his wife and family members."  Mental 
status examination of the Veteran showed he was 
"appropriately dressed and groomed" with full orientation, 
good eye contact, and no abnormal psychomotor activity.  The 
impressions included stable bipolar disorder.

In June 2009, the Veteran's complaints included depression, 
anxiety, and nightmares.  Mental status examination of the 
Veteran showed normal speech, clear sensorium, full 
orientation, coherent and goal-directed thoughts, and intact 
memory.  The impressions included bipolar disorder, 
unspecified.

On VA psychiatric examination in July 2009, the Veteran's 
complaints included "problems with anger and aggression," 
nightmare about his Vietnam service 2-3 times a week, 
restless sleep, and initial and middle insomnia.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA treatment 
records.  The Veteran "says that minor things will trigger 
his anger."  He received 8 hours a sleep per night even with 
his reported initial and middle insomnia.  "He prefers to be 
alone and values his privacy.  He says that he [is] easily 
agitated and overwhelmed."  He also reported that he got 
along "fairly well" with his wife "but mainly because she 
tolerates a lot of his anger."  He reported further that he 
had some friends but did not attend church or other 
organized social activities.  He was full independent in his 
activities of daily living.  He spent his time "watching TV 
and relaxing at home."  

Mental status examination of the Veteran in July 2009 showed 
he was casually dressed, well groomed, with fair social 
skills, logical, coherent, and relevant thought process, 
full orientation, fair judgment and reasoning, reported 
difficulty with short-term memory and concentration, fair 
long-term memory, reported periods of confusion, and a 
declining memory "over the last ten years or so."  The 
Veteran stated that his depression had improved on 
medication.  The VA examiner stated that the Veteran's 
psychiatric symptoms had only a mild impact on his social 
and occupational functioning.  The VA examiner opined that 
the Veteran's mood disorder was "separate from military 
service."  The rationale for this opinion was that the 
Veteran's mood disorder "appears to have had onset in the 
last three or four years and is not considered secondary to 
military service."  This examiner also questioned whether 
the Veteran was exaggerating his psychiatric symptomatology 
"based on psychological testing."  The Axis I diagnoses 
included mood disorder secondary to a general medical 
condition with depressed mood, anxiety, and behavioral 
disturbance.

On VA outpatient treatment in August 2009, the Veteran's 
complaints included continued irritability with a 
hyperstartle response, nightmares 3-4 times a week which 
woke up his wife, continued flashbacks, self-isolation, an 
inability to be around others "even his grandchildren," 
constantly checking his doors at night, and feeling 
depressed and anxious.  Mental status examination of the 
Veteran was unchanged from February 2009.  The Veteran was 
advised to increase his Wellbutrin from 100 mg to 150 mg 
twice daily and to begin taking trazodone 100-200 mg once 
daily at bedtime each day.

In October 2009, the Veteran's complaints included 
"[o]ccasional feelings of depression and anxiety 'because I 
am not healthy, I can't get around.'"  He had good energy 
and concentration.  He denied suicidal and homicidal 
ideation.  He lived "with his wife with whom he has a good 
relationship."  He spends his days "watching television 
shows, reading, and doing puzzles."  Mental status 
examination of the Veteran showed he was appropriately 
dressed and groomed with full orientation, good eye contact, 
and no abnormal psychomotor activity.  The impressions with 
bipolar disorder.

In April 2010, the Veteran's complaints included improved 
irritability with hyperstartle response, continued 
intermittent nightmares, and continued intermittent 
flashbacks.  The Veteran stated that his mood and anxiety 
were stable on his current medication regimen.  He reported 
spending time on his coin and stamp collections.  He denied 
any mania, hypomania, psychosis, paranoia, or thoughts of 
self-harm.  Mental status examination of the Veteran showed 
he was casually dressed with good eye contact, no abnormal 
movements, fluent speech with normal rate and tone, linear 
and goal-directed thought process, no suicidal or homicidal 
ideation, and no auditory or visual hallucinations.

On private psychiatric evaluation by W.B.R., M.D., in 
September 2010, the Veteran's complaints included difficulty 
falling and staying asleep, irritability and outbursts of 
anger, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  Dr. W.R. stated that he had 
reviewed certain of the Veteran's VA treatment records.  It 
was noted that the Veteran "now drinks an occasional beer, 
but admits to previous periods of binge drinking in response 
to feeling 'nervous.'"  He lived at home with his wife and 
had been married to her for 17 years.  Mental status 
examination of the Veteran showed full orientation, 
"[n]otably anxious in conversation and behavior," anxiety-
driven psychomotor movements, no tardive dyskinesia, "[s]ome 
avoidance" of eye contact, "impaired but functional" 
attention and concentration, good remote memory, "impaired 
but functional" immediate memory, suicidal ideation "under 
stress, but not actively suicidal now," clear and linear 
thought process, and fair judgment and insight.  The Axis I 
diagnoses included recurrent major depressive disorder and 
mood instability (bipolar type II versus mood instability of 
PTSD).

A review of the Veteran's Social Security Administration 
(SSA) records, date-stamped as received by the RO in October 
2010, shows that he was awarded SSA disability benefits for 
chronic obstructive pulmonary disease, osteoarthritis, 
gastroesophageal reflux disease (GERD), and liver 
disability.  These records also show that, on private 
psychological assessment by P.A., Ph.D., in November 2008, 
no relevant complaints were noted.  The Veteran's VA 
outpatient treatment for mental health problems was noted.  
Mental status examination of the Veteran showed he was 
casually dressed, adequately groomed, "no obvious speech 
problems but he deferred to his wife to answer some 
questions," inconsistent sleep, nightmares 2-3 times a week 
"which has seemed to increase with some of his medications," 
reported depression, occasional hopelessness, homicidal 
thoughts but no plan, no history of panic attacks or 
hallucinations "but said he sometimes thinks others are 
plotting against him."  The Axis I diagnosis was recurrent 
moderate major depressive disorder.

The Veteran's wife testified at the March 2011 RO hearing 
that, when she married the Veteran in 1993, "his temper was 
really bad."  See RO Hearing Transcript dated March 2, 2011, 
at pp. 8.  She also testified that the Veteran had 
significant mood swings which interfered with his sleep and 
he had not slept for 2 weeks prior to the hearing.  Id., at 
pp. 9.  The Veteran testified that he "relaxed an awful lot 
more" after he was started on medication by his VA treating 
clinician.  Id., at pp. 11.

On VA PTSD Disability Benefits Questionnaire (DBQ) in March 
2012, it was noted that there had been no significant 
changes in the Veteran's mental health since his last VA 
examination.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records and post-
service VA treatment records.  The Veteran reported 
increased social isolation since his last VA examination 
"primarily due to his having decreased patience because of 
his physical health."  The Veteran still was married to his 
wife "and enjoys spending time with his dog, wife, 
collecting stamps and coins, and completing puzzles."  He 
had not worked since 2007 due to physical problems.  He quit 
smoking 2 years earlier "and drinks alcohol rarely/socially 
now and without problem[s]."  The Veteran's drinking did not 
affect his psychiatric functioning.  Mental status 
examination of the Veteran showed mild memory loss and 
difficulty in establishing and maintaining effective work 
and social relationships.  The VA examiner stated:

The Veteran does report some symptoms of 
depression (increased appetite and weight, 
anergia, amotivation, and mild hopelessness and 
helplessness), but these appear to be related to 
his physical health problems and resulting 
difficulty working.  He reported being bored, but 
does enjoy doing things and does not have 
significant sadness.  Overall, he reported that 
his psychiatric functioning is 'not that bad.'

The Axis I diagnoses included mood disorder secondary to a 
general medical condition.

On VA PTSD DBQ in March 2013, it was noted that the "Veteran 
reported he continues to enjoy stamp collecting, coin 
collecting, and spending time with his pet dog."  He still 
was married to his wife of 20 years.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA treatment records.  It 
also was noted that he "maintains limited contact with his 
father and siblings."  Mental status examination of the 
Veteran showed good eye contact, no inappropriate behavior, 
no current suicidal or homicidal ideation or plan, an 
ability to maintain personal hygiene and basic activities of 
daily living, full orientation, no gross short- or long-term 
memory deficits, thought process and communication within 
normal limits, a depressed mood, anxiety, chronic sleep 
impairment, disturbances of motivation and mood, and 
impaired impulse control.  The VA examiner stated, "No 
evidence of psychosis was noted during current examination."  
This examiner also stated that no other mental disorder 
other than PTSD had been diagnosed.  The Axis I diagnosis 
was PTSD.

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for an 
acquired psychiatric disability other than PTSD, to include 
bipolar disorder, including as due to herbicide exposure.  
The Veteran has contended that his in-service herbicide 
exposure while in Vietnam caused or contributed to his 
acquired psychiatric disability other than PTSD, to include 
bipolar disorder.  Because the Veteran's service personnel 
records (in this case, his DD Form 214) show that he had in-
country duty in Vietnam, his active service meets the 
regulatory definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in 
Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) 
cert. denied 129 S. Ct. 1002 (2009) (upholding as 
permissible VA's regulatory interpretation of "service in 
Vietnam" as requiring in-country duty or visitation in 
Vietnam).  Accordingly, because the Veteran had active 
service in Vietnam, his in-service herbicide exposure is 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the 
Veteran's in-service herbicide exposure is presumed, an 
acquired psychiatric disability other than PTSD, to include 
bipolar disorder, is not among the diseases listed in 
§ 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.  Id.  
Thus, the Board finds that service connection for an 
acquired psychiatric disability other than PTSD, to include 
bipolar disorder, due to in-service herbicide exposure is 
not warranted.

The Veteran also is not entitled to service connection for 
an acquired psychiatric disability other than PTSD, to 
include bipolar disorder, on a direct service connection 
basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends 
that he incurred an acquired psychiatric disability other 
than PTSD, to include bipolar disorder, during active 
service.  The record evidence does not support the Veteran's 
assertions regarding in-service incurrence, however.  It 
shows instead that the Veteran's psychiatric system was 
normal clinically at both his entrance and separation 
physical examinations.  The July 2009 VA examiner also 
concluded that the Veteran's acquired psychiatric disability 
(which he diagnosed as mood disorder secondary to a general 
medical condition with depressed mood, anxiety, and 
behavioral disturbance) "appears to have had onset in the 
last three or four years" (i.e., several decades after 
service separation).  The Board recognizes that a lack of 
service treatment records documenting in-service complaints 
of or treatment for an acquired psychiatric disability other 
than PTSD, to include bipolar disorder, does not preclude 
granting service connection.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of 
contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as 
not credible any uncorroborated statements merely because 
the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  

Critically, the record evidence indicates that the Veteran 
does not experience any current acquired psychiatric 
disability other than PTSD, to include bipolar disorder, 
which could be attributed to active service.  The Board 
notes that the Veteran was diagnosed as having a variety of 
acquired psychiatric disabilities, to include PTSD and 
bipolar disorder, prior to his most recent VA PTSD DBQ in 
March 2013.  The June 2009 VA examiner specifically opined 
that the Veteran's acquired psychiatric disability (which 
was diagnosed as mood disorder) was not related to active 
service, however.  This opinion was fully explained and 
supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions").  Following the Veteran's 
most recent VA PTSD DBQ in March 2013, a different VA 
examiner stated, "No evidence of psychosis was noted during 
current examination."  This examiner also stated that no 
other mental disorder other than PTSD had been diagnosed.  
And the only Axis I diagnosis rendered in March 2013 was 
PTSD for which service connection already is in effect (as 
noted in the Introduction).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  The Board has considered whether the 
Veteran experienced an acquired psychiatric disability other 
than PTSD, to include bipolar disorder, at any time during 
the pendency of this appeal.  Service connection may be 
granted if there is a disability at some point during the 
claim even if it later resolves or becomes asymptomatic.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this 
case, although there is evidence of an acquired psychiatric 
disability prior to 2013, there is no evidence of current 
acquired psychiatric disability other than PTSD, to include 
bipolar disorder, which could be attributed to active 
service.  The record evidence also indicates that the 
Veteran's prior diagnosis of an acquired psychiatric 
disability other than PTSD, to include bipolar disorder, was 
not related to active service.  In summary, the Board finds 
that service connection for an acquired psychiatric 
disability other than PTSD, to include bipolar disorder, is 
not warranted.

In this decision, the Board has considered all lay and 
medical evidence as it pertains to the issue.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of 
all evidence and material of record"); 38 U.S.C.A. § 5107(b) 
(VA "shall consider all information and lay and medical 
evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  A Veteran is 
competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation). 

The absence of contemporaneous medical evidence is a factor 
in determining credibility of lay evidence, but lay evidence 
does not lack credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan, 451 F.3d 
at 1337; Barr, 21 Vet. App. at 303.  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, 
consistency with other evidence, and statements made during 
treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has 
asserted that his symptoms of an acquired psychiatric 
disability other than PTSD, to include bipolar disorder, have 
been continuous since service.  He asserts that he continued 
to experience symptoms relating to an acquired psychiatric 
disability (anger, irritability, depression, anxiety) after 
he was discharged from service.  In this case, after a review 
of all the lay and medical evidence, the Board finds that the 
weight of the evidence demonstrates that the Veteran did not 
experience continuous symptoms of an acquired psychiatric 
disability other than PTSD, to include bipolar disorder, 
after service separation.  Further, the Board concludes that 
his assertion of continued symptomatology since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported 
history of continued symptoms of an acquired psychiatric 
disability other than PTSD, to include bipolar disorder, 
since active service is inconsistent with the other lay and 
medical evidence of record.  Indeed, while he now asserts 
that this disorder began in service, in the more 
contemporaneous medical history he gave at the service 
separation examination, he denied any relevant in-service 
history or complaints of symptoms.  Specifically, the service 
separation examination report reflects that the Veteran was 
examined and his psychiatric system was found to be normal 
clinically.  His in-service history of symptoms at the time 
of service separation is more contemporaneous to service so 
it is of more probative value than the more recent assertions 
made many years after service separation.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay 
statements asserting different etiology); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his 
subsequent assertion years later).  

The post-service medical evidence does not reflect complaints 
or treatment related to an acquired psychiatric disability 
other than PTSD, to include bipolar disorder, for several 
decades following active service.  The Board emphasizes the 
multi-year gap between discharge from active service (1969) 
and initial reported symptoms related to an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder, in approximately 2008 (a 39-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding 
lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board notes that the Veteran sought treatment for a 
myriad of medical complaints since discharge from service, 
including tinnitus and right ear hearing loss.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to an acquired psychiatric disability other than 
PTSD, to include bipolar disorder.  Rucker, 10 Vet. App. 
at 67 (holding that lay statements found in medical records 
when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

When the Veteran was seen by VA mental health professionals 
after service in June 2008, he did not report the onset of 
acquired psychiatric disability symptomatology during or 
soon after service or even indicate that the symptoms were 
of longstanding duration.  He reported instead that he had 
been "depressed for [the] last 3 to 4 years due to his 
decreasing physical abilities and inability to work and 
recently because his mother died."  Such histories reported 
by the Veteran for treatment purposes are of more probative 
value than the more recent assertions and histories given 
for VA disability compensation purposes.  Id.

The Veteran filed a VA education benefits claim in December 
1971, approximately 2 years after his service separation, but 
did not claim service connection for any disability or make 
any mention of any relevant symptomatology.  He did not claim 
that symptoms of his disorder began in (or soon after) 
service until he filed his current VA disability compensation 
claim.  Such statements made for VA compensation purposes are 
of lesser probative value than his previous more 
contemporaneous in-service histories and his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (finding that, although Board must take 
into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  The Board also notes in this regard that, 
following VA examination in July 2009, the VA examiner 
questioned whether the Veteran was exaggerating his 
psychiatric symptomatology "based on psychological testing."  

During the recent VA compensation claim, the Veteran reported 
the onset of symptoms to different times.  Specifically, on 
the service connection claim he reported that his symptoms 
began during active service.  As noted above, when seen on VA 
outpatient treatment in June 2008, the Veteran reported that 
his depression had begun 3-4 years earlier (or in 
approximately 2004-2005).  These inconsistencies in the 
record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden, 125 F.3d at 1481 (finding Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding 
Board's finding that a Veteran was not credible because lay 
evidence about a wound in service was internally inconsistent 
with other lay statements that he had not received any wounds 
in service).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for VA compensation benefits to be of lesser probative value 
than his previous more contemporaneous in-service history 
and findings at service separation, the absence of 
complaints or treatment for years after service, his 
previous statements made for treatment purposes, and his own 
previous histories of onset of symptoms given after 
service.  For these reasons, the Board finds that the weight 
of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder, including as due to herbicide exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


